NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

IN RE TIMOTHY S. OW'ENS,
SHEILA M. KELLY, ROBERT M. LYNCH, IV,
JASON C. CAMPBELL, AND PHILIP E. HAGUE

2012-1261
(Serial No. 29/253,172)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

0 R D E R
The appellants move without opposition for a 35-day
extension of time, until October 15, 2012, to file their
reply brief.
Upon consideration thereof,

IT Is ORDERED THAT:

The motion is granted

IN RE TIMOTHY OWENS 2

FoR THE CoURT

SEP 10 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Perry J. Saidman, Esq.
Raymond T. Chen, Esq.
s21 D
"~@~,22“¢“’§§5_':1€¢.§§,8;°“
SEP 1 0 2012
JAN HORBA|.Y
CLERK